358 U.S. 279 (1959)
TERRITO ET AL.
v.
UNITED STATES ET AL.
No. 454.
Supreme Court of United States.
Decided January 12, 1959.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY.
Francis J. Ortman for appellants.
Solicitor General Rankin, Assistant Attorney General Hansen, Robert W. Ginnane and James A. Murray for the United States and the Interstate Commerce Commission, appellees.
PER CURIAM.
The appeal is dismissed for the reason that the notice thereof was not filed within the time provided by law.
MR. JUSTICE FRANKFURTER took no part in the consideration or decision of this case.